DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s previous amendments filed on 6/17/2021 to claims 1, 4-7, and 12 are acknowledged by the examiner.
Claims 1, 4-7, and 12 are pending.
Claims 1, 4-7, and 12 are examined.

Response to Arguments
Applicant’s amendments to claim 1 filed on 6/17/2021 have changed the scope of the claims by further narrowing many of the previously presented limitations in claim 1. Therefore, Applicant’s arguments with respect to claim 1 have been considered but are moot in view if the new grounds of rejection laid out below. However, the primary of Marsh remains relevant, because Marsh discloses most of the structural limitations in Claim 1. Furthermore, the Ryu teaching reference still remains relevant because Ryu continues to teach the rear support. Additionally, the Sahm teaching reference still remains relevant because Sahm continues to teach the angle adjusting block. Accordingly, examiner continues to rely on the Marsh, Ryu, and Sahm references in the new grounds of rejection laid out below.
Applicant’s arguments regarding the body formed in a “C” shape is acknowledged but is not persuasive. Examiner notes in the new rejection down below and annotated figure 2 that reads on the limitation of the body formed in a “C” shape under broadest reasonable interpretation. Examiner 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over M. Lou Marsh (US Patent Application Publication No. 2004/0204666 A1), hereinafter Marsh, in view of Ryu, Sil Gun (KR Patent Application Publication No. 20110130300A), hereinafter Ryu, in further view of Bernd Sahm (US Patent No. 3,813,132), hereinafter Sahm.

Regarding claim 1, Marsh discloses a cervical brace (Figs 1-4) comprising: 

a height adjuster (the combination of 35, 39, 51, 55 and 57 see Fig 2) comprising a body (35 annotated Fig 2) formed in a “C” shape (see arrow of annotated Fig 2 below; body 35 is formed in a “C” shape) so that an accommodation portion is formed on one side (48a of 35, [0021], lines 16-22; see Fig 2) and installed at one side surface of the upper support (35 is installed at 17 of 13, see annotated Fig 2 and Fig 1), a connecting rod in a cylindrical shape (39, see Fig 2) extending from one surface of the lower support toward the body (39 is configured to extend from 33 of 15 toward 35, see annotated Fig 2) and fixed at one surface of the lower support (rod 39 is capable of being fixed when the treads of rod 39 are seated in the groves of 33 of lower section 15 when assembled, see Fig 1 and 2; [0021]), and a rotating member (combination of 57,55,51, see Fig 2) accommodated in the accommodation portion of the body (48a of 35 accommodates the combination of 57,55,51 by providing 55 and 39 to remain engaged in order for the device to function properly; the examiner is interoperating the term “accommodated” to be defined as “to provide with something desired, needed, or suited” as referred to by the Merriam-Webster’s dictionary definition) so that the body is in contact with upper and lower surfaces of the rotating member (body 35 is in relative contact with upper and lower surfaces of the rotating member, combination of 57,55,51, when the device is assembled and in use in order for the device to function properly), the rotating member being penetrated by the connecting rod together with the body (the combination of 57,55,51 is penetrated by 39 together with 35 as 39 and 35 are connected as a group when the device is in use, see Fig 1 and annotated Fig 2) (the examiner is interpreting the term “together” to be defined as in a body: as a group as referred to by the Merriam-Webster’s dictionary definition) and rotating about the connecting rod in both directions (the combination of 57,55,51 is 
wherein the body of the height adjuster (35) moves upward and downward along the connecting rod (39) according to a rotating direction of the rotating member (35 is configured to move upward and downward relative to 39 when the traction is increased or decreased via the combination of 57,55,51) and thus the upper support moves upward and downward with respect to the lower support (rotating the combination of 57,55,51 interacts with 39 which interacts with 35 and causes 13 or 13’ to move upwards and downwards, see Fig 1, 2 and 4).
coupling members (the teeth of 55; Marsh) coupled to the connecting rod (the teeth of 55 couple are configured to be coupled to 39, see Fig 2; Marsh) being disposed at the rotating member (the teeth of 55 are a part of 55 where 55 is part of the rotating member (combination of 57,55,51))(the teeth of 55 are set in readiness near the combination of 57and 55; the examiner is interoperating the term “at” to be defined as to indicate presence or occurrence near as referred to by the Merriam-Webster’s dictionary definition) through which the connecting rod penetrates (39 is configured to penetrate through 51 to engage the teeth of 55 which is part of the rotating member (combination of 57,55,51)), and 
seating grooves (the grooves of 47, see Fig 2) in which the coupling members (teeth of 55) are seated (teeth of 55 are seated in the grooves of 47) being formed in the rotating member (the teeth of 55 are formed in 55 which is part of the rotating member (combination of 57,55,51)) at which the coupling members are disposed (the grooves of 47 are set in readiness to engage with the teeth of 55 when the device is assembled),
wherein the seating grooves (the grooves of 47, see Fig 2) are formed in one and another surfaces of the rotating member (the grooves of 47 are formed in one and another surfaces of the end of 55 (the recesses and teeth of 55) which is part of the combination of 57,55,51, see Fig 2), and the the examiner is interoperating the term “pair” to be defined as two corresponding things designed for use together as referred to by the Merriam-Webster’s dictionary definition) and respectively seated in the pair of seating grooves (the teeth of 55 are configured to be seated in the grooves of 47, see Fig 2) formed in the one and the other surfaces of the rotating member (the grooves of 47 are formed in one of the other surfaces of the end of 55 (the recesses and teeth of 55) which is part of the combination of 57,55,51, see Fig 2), and
wherein each of the coupling members (teeth and recesses of 55, see Fig 2) has a nut shape (the end of 55 has the shape of a knurled nut), and the connecting rod (39) comprises a screw thread (47) formed on a circumferential surface (the grooves of 47 are formed on a circumferential surface of 39, see Fig 2) to be coupled to the coupling members (the grooves of 47 are configured to be coupled to the teeth of 55, see Fig 2).

    PNG
    media_image1.png
    972
    622
    media_image1.png
    Greyscale


	Ryu teaches of an analogous device having a rear support (300, see Fig 1) positioned behind the upper support and the lower support (300, see Fig 6) and configured to support a rear of the neck of the wearer (300 supports neck via 331 and 332, see Fig 6) for the purpose of supporting the neck of the wearer ([0044])
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cervical brace of Marsh to have a rear support as taught by Ryu in order to provide enhanced support to the neck of the user when the device is worn ([0044]).  
	Marsh in view of Ryu disclose the invention as discussed above.
	As combined, Marsh further discloses wherein the body (35) of the height adjuster (the combination of 35, 39, 51, 55 and 57 see Fig 2; Marsh) is installed to the upper support (see annotated Fig 2; Marsh). However, Marsh in view of Ryu are silent wherein the body of the height adjuster is installed to be detachable from the upper support, and a fixing member to which the body is coupled to be fixed is installed at the upper support.  
It is noted however that the applicant's specification fails to provide details of criticality or unexpected results regarding the instillation of the body of the height adjuster. Therefore, the examiner contends that merely modifying the body of the height adjuster (35, Marsh in view of Ryu) to be detachable to the upper support and having the height adjuster coupled to a fixing member on the same surface of where the height adjuster was originally attached would be an obvious modification to one having ordinary skill in the art for the purpose of being able to quickly attach and detach the height adjuster.
Making 35 of Marsh in view of Ryu to be detachable would be an obvious modification to one having ordinary skill in the art), and a fixing member (1, see Fig 1) to which the body (7) is coupled to be fixed (10 is configured to be coupled to 7 via 13 where 10 is slideably received by 1 making 7 detachable from 1, see Fig 1) is installed at the upper support (1 is configured to be installed at the upper support) for the purpose of allowing faster attachment/ removable compared to bolts which is well known in the art of fasteners.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening means of the body of the height adjuster to the upper support disclosed by Marsh in view of Ryu with the fastening means disclosed by Sahm in order to allow for faster attachment/ removal compared to bolts which is well known in the art of fasteners.
Marsh in view of Ryu in further view of Sahm disclose the invention as discussed above.
Marsh in view of Ryu in further view of Sahm are silent wherein an angle adjusting block configured to adjust an angle of the upper support with respect to the jaw of the wearer being detachably installed at another side of the body, and 
wherein a cross-sectional area of the angle adjusting block gradually increases from one surface of the angle adjusting block toward outside the angle adjusting block, the angle adjusting block is coupled to the fixing member and the angle adjusting block is fixed to the body in a state in which the angle adjusting block is inclined at a rotation angle about a horizontal line or parallel to the horizontal line.
However, as combined Sahm further teaches an angle adjusting block (10; Sahm) configured to adjust an angle of the upper support with respect to the jaw of the wearer (10 is configured to pivot and 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the fastening means of the body of the height adjuster to the upper support disclosed by Marsh in view of Ryu with the fastening means disclosed by Sahm in order to allow for faster adjustable attachment/ removal compared to bolts which is well known in the art of fasteners.

Regarding claim 4, Marsh in view of Ryu in further view of Sahm disclose the cervical brace of claim 1. As combined, Sahm further teaches wherein the angle adjusting block (10) is screwed to the body (10 is configured to be screwed to the body via 13; Marsh in view of Ryu as modified by Sahm).  

Regarding claim 5, Marsh in view of Ryu in further view of Sahm disclose the cervical brace of claim 1. As combined, Sahm further teaches wherein the angle adjusting block (10) has a section formed in a trapezoidal shape (10 is formed in a trapezoidal shape, see Fig 1).  
	
Regarding claim 6, Marsh in view of Ryu in further view of Sahm disclose the cervical brace of claim 4. As combined, Sahm further teaches wherein the fixing member (1; Sahm) has a guide groove (combination of 2 and 3; Sahm) formed in a shape corresponding to the angle adjusting block (10)(the shape of 1 is configured to correspond to 10 so that the pair can slideably receive each other, see Fig 1).  

Regarding claim 7, Marsh in view of Ryu in further view of Sahm disclose the cervical brace of claim 1. As combined, Marsh further discloses wherein the accommodation portion (48a of 35, [0021], lines 16-22; see Fig 2) comprises upper and lower portions (the upper and lower portion of 48a of 35) and is formed to be opened in one direction (48a forms to open in one direction) through which the rotating member (combination of 57,55,51) is accommodated (48a of 35 accommodates the combination of 57,55,51 by providing 55 and 39 to remain engaged in order for the device to function properly; the examiner is interoperating the term “accommodated” to be defined as “to provide with something desired, needed, or suited” as referred to by the Merriam-Webster’s dictionary definition), and a pair of through holes (the hexagonal opening of 48a and the circular opening of 35) through which the connecting rod penetrates (39 penetrates through both 48a and 35 when assembled) are formed at 
	
Regarding claim 12, Marsh in view of Ryu in further view of Sahm disclose the cervical brace of claim 1. As combined, Marsh further discloses further comprising a support member (33) to which the connecting rod (39) is fixed (39 is configured to be securely placed in 33 when assembled, see Fig 2; the examiner is interoperating the term “fixed” to be defined as securely placed as referred to by the Merriam-Webster’s dictionary definition) being installed at one surface of the lower support (33 is installed at 19 of 15, see Fig 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461.  The examiner can normally be reached on Monday - Friday: 7:30am - 5:00pmEST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571) 270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         

/RACHAEL E BREDEFELD/               Supervisory Patent Examiner, Art Unit 3786